Citation Nr: 0328184	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  99-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 70 
percent for service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1983 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for PTSD and entitlement 
to an increased evaluation in excess of 50 percent for 
service-connected bipolar disorder.  In the course of the 
appeal the veteran was granted a 70 percent evaluation for 
bipolar disorder in a June 2002 Board decision.  The veteran 
filed a timely appeal of the Board decision to the United 
States Court of Appeals for Veterans Claims who, in a March 
2003 joint motion remand, vacated that part of the June 2002 
Board decision which denied a rating increase in excess of 70 
percent for bipolar disorder and remanded the case to the 
Board for readjudication of this issue.  The March 2003 joint 
motion remand also referred the Board to an undeveloped issue 
of entitlement to a total rating for individual 
unemployability due to service-connected disability (TDIU).  
In this regard, we note that the veteran had already been 
granted a TDIU in a November 2002 RO rating decision and 
therefore this matter requires no further consideration.


FINDINGS OF FACT

The veteran's service-connected bipolar disorder is 
manifested by psychiatric symptoms which are productive of 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for bipolar disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
During the course of his appeal the veteran was notified of 
the VCAA through the application of regulatory provisions 
contained in 38 C.F.R. § 3.159 (2003) which, in the course of 
his appeal, have been found by the United States Federal 
Circuit Court to be inconsistent with the law upon which they 
were based.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, because the benefit sought on 
appeal is being granted in full, there is no harm or 
prejudice to the veteran's claim despite the aforementioned 
defects in providing the veteran with proper notification of, 
and compliance with the duty to assist provisions of the 
Veterans Claims Assistance Act of 2000.

Factual Background

In a May 1991 RO decision, the veteran was granted service 
connection and a 30 percent rating for bipolar disorder as 
being directly related to service.  The rating implemented a 
December 1990 Board decision which determined that the 
psychiatric symptoms which the veteran experienced in service 
were related to a post-service diagnosis of bipolar disorder.  
A December 1997 rating decision assigned a 50 percent rating 
for bipolar disorder.  In April 1998, the veteran reopened 
his claim for a rating increase for this disability and the 
current appeal stems from a July 1998 rating decision which 
denied his claim.  The veteran is presently rated 70 percent 
disabled due to bipolar disorder, based on that unvacated 
part of a June 2002 Board decision which was subsequently 
implemented by the RO in a rating decision dated July 2002.

The current appeal does not stem from a decision which 
granted the original award of service connection for bipolar 
disorder, such that consideration must be given regarding 
whether the case warrants the assignment of separate staged 
ratings for his service-connected psychiatric disability for 
separate periods of time, from the effective date of the 
original grant to the present time, based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The United 
States Court of Appeals for Veterans Claims has held in the 
case of Francisco v. Brown, 7 Vet. App. 55 (1994), that where 
the veteran's entitlement to compensation for a particular 
disability has already been established, and an increased 
disability rating is at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by the disability at issue.  Therefore, the review of 
the medical evidence will be limited.

In May 1997, the veteran underwent a VA psychiatric 
evaluation to assess his bipolar disorder.  He presented 
subjective complaints of auditory hallucinations which he 
described as a wheezing noise but with no specific 
verbalizations.  He also reported that he disliked being near 
other people.  He experienced occasional panic attacks and 
also episodes in which he felt "super human" and felt he 
could run people off the road.  He also reported that he 
slept more than eight hours per day but that his appetite was 
normal.  He reported that he had been suicidal on several 
occasions and had made two prior suicide attempts during his 
period of active service.  He was on a psychotropic 
medication regimen.  On mental status examination, he was 
oriented on all spheres and was well-groomed.  He was 
cooperative, polite, answered questions readily and did not 
present resistance to the examiner.  His motor activity 
appeared normal.  He was alert and displayed eye contact.  
His speech was pressured and his memory appeared to be 
delayed.  His intellectual functioning was average.  His mood 
on examination appeared euthymic and hypomanic.  His affect 
was broad and he reported suicidal ideation for the present 
but denied having any past or present homicidal ideation.  He 
reported having a history of visual hallucinations and 
continued to experience auditory hallucinations.  He appeared 
grandiose at times during the interview.  His impulse control 
was contained and his insight and judgment was fair.  He was 
deemed to be competent to handle funds.  The diagnosis was 
bipolar I disorder, mixed.  

SSA records show that on evaluation in December 1997, the 
veteran was clean at the time of the interview but reported 
that while he was able to bathe himself, he only took showers 
about every three days and did not regularly maintain his 
personal hygiene.  He stated that he went for days without 
brushing his teeth and that he neglected his grooming and 
shaving because "I just don't seem to care."  He reported 
that he avoided crowds and did not go shopping very often.  
He stated that most of the time he had low energy and loss of 
desire to engage in any activities during the hours of the 
day in which he was awake.  An SSA examiner remarked that the 
veteran talked incessantly and appeared "spacey" and was 
unable to link his thoughts.  His speech was disjointed and 
very loud.   

VA outpatient counseling records dated in March and April 
1998 show that the veteran admitted to poor compliance with 
his medications and of having auditory hallucinations of a 
whooshing noise.  He was alert and oriented on all spheres 
and  displayed good eye contact.  His speech was coherent, 
relevant and pressured and his thoughts were goal-directed.  
His mood and affect was anxious.  He was casually dressed.  
He reported that he sometimes went for up to five days 
without bathing.  His pertinent diagnosis was manic-
depressive psychosis.

The report of a VA examination in July 1998 shows that the 
veteran was unemployed as of 1990 and that his income was 
from SSA disability benefits and VA compensation.  He was 
married and lived with his wife and one son.  His wife was 
employed as a schoolteacher.  His subjective psychiatric 
symptoms included multiple somatic complaints, suicidal 
ideation, anger and rage, road rage, depression, anxiety and 
forgetfulness.  He reported that he had loss of energy and 
always felt tired.  He admitted to having difficulty 
initiating sleep, but when he slept he would sleep for up to 
18 hours and then spend his waking hours sitting on his couch 
watching television.  He also overate.  He reported having 
nightmares once or twice per month in which he had a knife 
and hit other people.  He believed that he would have panic 
attacks in his sleep as he sometimes woke up from sleep 
sweating.  He described having mood swings in which he would 
become "hyper" and throw fits, scream, and drive a car at 
high speeds down small roads.  (The veteran held a valid 
driver's license.)  He would also purchase items that he did 
not need.  During his low moods he felt depressed and desired 
only to sleep.  

On mental status examination, the veteran reportedly drove 
himself to the office and was punctual for the appointed 
evaluation.  He was unshaven but appeared clean and casually 
dressed.  His behavior was cooperative on the interview but 
his speech appeared pressured, rambling and tangential.  His 
thoughts were loosely organized.  He admitted to a history of 
suicidal ideation on and off for a period of many years but 
the welfare of his wife and son kept himself from acting out 
on his ideation.  He had no current plan to hurt himself or 
others.  He described his auditory hallucination as sounding 
like the noise one heard when placing his ear against a 
seashell.  He reported having ideas of reference and paranoid 
thoughts such as that the CIA was following him.  His affect 
was full and his mood was expansive.  His cognitive functions 
show that he was alert and oriented on all spheres.  He was 
easily distracted and kept on switching the focus of his 
attention but was able to be redirected.  His concentration 
was fair to good.  He was deemed competent to handle VA 
funds.  The diagnoses were bipolar disorder, mixed, on Axis 
I, with a borderline personality disorder.  His Global 
Assessment of Functioning (GAF) score was 48 at the time of 
the examination and 50 in the past year.

The report of a June 1999 VA examination shows that the 
veteran's daily activities consisted of sleeping for 16 hours 
per day and then watching television for six hours while 
lying on his couch.  He indicated that he would overeat and 
that he had no energy and was unable to complete any 
household tasks or projects that he initiated.  Otherwise, he 
was able to take care of his own activities of daily living.  
His reported symptoms were shakiness, rambling speech, 
anxiety, panic attacks, diaphoresis, suicidal ideation, 
irritability and forgetfulness.  He had mood swings and 
during his depressed mood he would be enervated but when he 
was in an elevated mood he would talk incessantly in a 
rambling manner, yell at his wife and son and engage in 
indiscriminate spending.  This elevated mood would last for 
up to five days to a week.  Thereafter, he would become 
depressed, guilty, suicidal and have thoughts about death and 
about hurting others, though he admitted that he really did 
not want to hurt anyone.  He denied engaging in domestic 
violence  with his family.  

Mental status examination revealed that the veteran was 
brought to the examination by his father and was early for 
the appointment.  He appeared well-groomed and was casually 
dressed in clean clothes appropriate for the weather.  No 
psychomotor abnormalities were noted.  His behavior was 
cooperative.  His speech was pressured and rambling.  His 
thoughts were tangential and loosely organized.  He admitted 
to occasional suicidal ideation which was deterred by 
thoughts about the welfare of his family.  He reported having 
active auditory hallucinations and ideas of reference.  His 
affect was full and his mood was expansive.  Cognitively, he 
was alert and oriented on all spheres.  His concentration was 
fair.  He was deemed competent to handle VA funds.  The 
diagnoses were bipolar disorder, mixed, on Axis I, with a 
borderline personality disorder.  His current GAF score was 
46, with a score of 48 for the past year.

VA outpatient treatment reports dated from 1998 to 2002 show 
that the veteran received psychiatric counseling and therapy 
for diagnoses which included bipolar disorder.  His 
complaints included auditory hallucinations, suicidal 
ideation, low energy, social avoidance, episodes of rage, 
anxiety, sleep disturbances (including nightmares and 
diaphoresis), depression, low self-esteem, problems with 
authority figures and panic attacks.  He also reported that 
he did not fully comply with his psychiatric medication 
regimen but took his medications erratically and on and off.  
He stated that he spent most of his day sleeping and that he 
often neglected his personal hygiene and would go for days 
without bathing or shaving.  He was always oriented on all 
spheres during his counseling sessions.  

The report of a July 2001 VA psychiatric evaluation shows 
that the veteran reported psychiatric symptoms which included 
difficulties socializing with other people.  He reported that 
when demands such as work-related demands were placed upon 
him he would become nervous and irritable and would developed 
anxiety.  He reported having daily mood swings which ranged 
from euthymia to extreme depression and sometimes agitation.  
He described having nightmares and morbid dreams once or 
twice per week, daily feelings of anxiety and panic attacks 
which occurred one to two times per week.  He spent much of 
his day watching TV or reading and did not participate much 
in the upkeep of his house.  However, he reported that he 
enjoyed going to do research at his public library, where he 
studied books which included research into his own 
psychiatric problems.  The examiner noted that the veteran 
had been noncompliant with his psychiatric medication on 
several occasions.

The veteran appeared for the examination by himself and 
presented himself as casually dressed and well-groomed, and 
with good eye contact.  His speech was rapid, pressured and 
tangential and his behavior was restless.  The veteran 
expressed paranoid and tangential thoughts and of having 
occasional but recent visual hallucinations.   He was 
diagnosed with bipolar disorder, mixed, with a GAF score of 
49.  He was deemed to have been able to handle his own funds.  
In his commentary, the examiner remarked that the veteran was 
dealing with significant occupational and social impairment 
due to bipolar disorder and that his situation was not helped 
by the fact that he was noncompliant with his medications and 
regular counseling appointments.  Though the examiner 
believed that the veteran would be able to work well in a job 
which had little stress where he would be able to have his 
own office where he could work by himself away from others, 
the examiner was of the opinion that until the veteran was 
compliant with his counseling appointments and medication his 
current symptomatology would remain constant and perhaps even 
worsen, thereby limiting his ability to perform any kind of 
work. 

Analysis

The veteran claims that he is entitled to an increased rating 
in excess of 70 percent for his service-connected bipolar 
disorder.  With regard to increased rating claims, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2003).

The applicable rating schedule for evaluating bipolar 
disorder (currently rated as 70 percent disabling) is 
contained in 38 C.F.R. § 4.130, Diagnostic Code 9432 (2001).  
The schedule provides the following rating criteria: 

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9432.

The objective evidence shows that the veteran's psychiatric 
symptoms relating to his bipolar disorder consists of mood 
swings, in which he would alternate from being what seemed to 
be his primary state of enervation, with little activity and 
loss of self-motivation, to being in occasional manic states 
of unfocused activity and emotional lability.  The veteran is 
socially withdrawn and he appears unable to concentrate on 
tasks and focus his thoughts into a coherent structure, as 
evidenced by his consistent tendency to speak in a rambling 
and tangential manner during his psychiatric interviews.  He 
has a long history of suicidal ideation, though with no 
intent to carry out the final suicidal act, and auditory 
hallucinations characterized as being a recurring whooshing 
noise.  His GAF scores from the time of his reopened claim 
range between 40 and 50, indicating serious symptoms (e.g., 
suicidal ideation) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Significantly, notwithstanding his clean and 
well-groomed appearance during examinations, the veteran has 
reported on several occasions that he has trouble maintaining 
his own personal hygiene because of his low energy and 
general apathy towards his appearance due to his psychiatric 
illness.  The Board finds his statements in this regard to be 
credible.  The VA examiner's commentary in the July 2001 
examination report indicated that the veteran might be able 
to hold a job if the conditions were such that he was 
secluded and exposed to very little stress.  However, we find 
that it is unrealistic to assume that the veteran would be 
able to find such an unusually accommodating job venue under 
real-life circumstances, such that he would be able to 
maintain gainful employment despite his psychiatric 
disability.  Overall, the disability picture presented by 
these symptoms is more congruent with the criteria for a 100 
percent evaluation for bipolar disorder under Diagnostic Code 
9432 of the rating schedule.  See 38 C.F.R. § 4.7.  The facts 
of the case demonstrate that he has an evident inability to 
perform activities of daily living (including regular 
maintenance of minimal personal hygiene) and an inability to 
productively function within any sort of employment venue one 
would realistically encounter in the normal working world.  
Therefore, resolving all doubt in the veteran's favor, we 
conclude that the assignment of a 100 percent schedular 
rating is warranted for his service-connected bipolar 
disorder.  His appeal is granted in full.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An increased schedular evaluation, to 100 percent, for 
bipolar disorder is granted, subject to the applicable laws 
and regulations which govern the award of VA benefits.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



